AMENDED TO REFLECT CORRECTED AMOUNT OF RESTITUTION JS-3

United States District Court
Central District of California

 

 

UNITED STATES OF AMERICA vs. Docket No. 2:17-cr-00505(A)-RGK-1
Defendant TURHAN LEMONT ARMSTRONG Social Security No. 1 3 4 0
akas: (Last 4 digits)

 

JUDGMENT AND PROBATION/COMMITMENT ORDER

 

 

MONTH DAY YEAR
In the presence of the attorney for the government, the defendant appeared in person on this date. | JULY 2 2020

COUNSEL Michael Severo, Retained

(Name of Counsel)

PLEA | [| GUILTY, and the court being satisfied that there is a factual basis for the plea. [| NOLO NOT
CONTENDERE GUILTY

FINDING | There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
(See Page 8 Attached)
JUDGMENT] The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ | contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
COMM Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
ORDER custody of the Bureau of Prisons to be imprisoned for a term of:

 

 

 

 

TWO HUNDRED FIFTY-NINE (259) MONTHS

It is ordered that the defendant shall pay to the United States a special assessment of $5,100, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25 per
quarter, and pursuant to the Bureau of Prisons’ Inmate Financial Responsibility Program.

It is ordered that the defendant shall pay restitution in the total amount of $3,305,690.90 pursuant to 18 U.S.C. §
3663A.

Defendant shall pay restitution in the total amount of $3,305,690.90 to victims set forth in a separate victim list
prepared by the probation office which this Court adopts and which reflects the Court’s determination of the amount of
restitution due to each victim. The victim list, which shall be forwarded to the fiscal section of the clerk’s office, shall
remain confidential to protect the privacy interests of the victims.

Restitution shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and
pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program. If any amount of the restitution remains
unpaid after release from custody, nominal monthly payments of at least 10% of defendant's gross monthly income but
not less than $250.00, whichever is greater, shall be made during the period of supervised release and shall begin 30
days after the commencement of supervision. Nominal restitution payments are ordered as the Court finds that the
defendant's economic circumstances do not allow for either immediate or future payment of the amount ordered.

If the defendant makes a partial payment, each payee shall receive approximately proportional payment unless
another priority order or percentage payment is specified in the judgment.

 

CR-104 (wpd 10/18) JUDGMENT & PROBATION/COMMITMENT ORDER Page 1 of 7
USA vs. _TURHAN LEMONT ARMSTRONG Docket No.: — 2:17-cr-00505(A)-RGK-1

The defendant shall be held jointly and severally liable with co-defendants, Mounir Deiri and Andres Velarde
(Docket No. 17CR-505) for the amount of restitution ordered in this judgment. The victims' recovery is limited to the
amount of their loss and the defendant's liability for restitution ceases if and when the victims receive full restitution.

Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the restitution ordered is waived because the defendant does
not have the ability to pay interest. Payments may be subject to penalties for default and delinquency pursuant to 18
U.S.C. § 3612(g).

The defendant shall comply with General Order No. 20-04.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that
he is unable to pay and is not likely to become able to pay any fine.

The Court has found that the property identified in the preliminary order of forfeiture is subject to forfeiture.
The preliminary order is incorporated by reference into this judgment and is final.

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Turhan
Lemont Armstrong, is hereby committed on Counts 1, 2, 3, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 21, 25,
28, 29, 30, 31, 32, 33, 34, 35, 36, 39, 40, 41, 42, 44, 45, 46, 47, 48, 49, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62 and 63
of the First Superseding Indictment to the custody of the Bureau of Prisons for a term of TWO HUNDRED FIFTY-
NINE (259) MONTHS.

This term consists of 235 months on each of Counts 1, 2, 3, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19,
21, 25, 28, 29, 30, 31, 32, 33, 34, 35, 36, 39, 40, 41, 42, 44, 45, 46, 47, 48, 49; 120 months on Counts 52, 53, 54, 55,
56, 57, 58, 59, 60, and 61; 60 months Count 55; all to be served concurrently, and 24 months on each of Counts 62 and
63, to be served concurrently with each other, and consecutively to the terms imposed on all other counts.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of FIVE (5)
YEARS. This term consists of 5 years on each of Counts 1, 2, 3, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 21; 3
years on each of Counts 25, 28, 29, 30, 31, 32, 33, 34, 35, 36, 39, 40, 41, 42, 44, 45, 46, 47, 48, 49, 52, 53, 54, 55, 56,
57, 58, 59, 60, and 61; and 1 year on each of Counts 62 and 63 of the First Superseding Indictment. All such terms of
supervised release shall run concurrently under the following terms and conditions:

Ly The defendant shall comply with the rules and regulations of the United States Probation & Pretrial Services
Office and General Order 20-04, excluding Condition 14 in Section | of that Order, but including the conditions
of probation and supervised release set forth in Section III of General Order 20-04.

2. During the period of community supervision, the defendant shall pay the special assessment and restitution in
accordance with this judgment's orders pertaining to such payment.

3 The defendant shall cooperate in the collection of a DNA sample from the defendant.
4. The defendant shall apply all monies received from income tax refunds to the outstanding Court-ordered financial

obligation. In addition, the defendant shall apply all monies received from lottery winnings, inheritance, judgments
and any anticipated or unexpected financial gains to the outstanding Court-ordered financial obligation.

 

CR-104 (wpd 10/18) JUDGMENT & PROBATION/COMMITMENT ORDER Page 2 of 7
USA vs. _TURHAN LEMONT ARMSTRONG Docket No.: — 2:17-cr-00505(A)-RGK-1

10.

 

 

The defendant shall refrain from any unlawful use ofa controlled substance. The defendant shall submit to one drug
test within 15 days of release from custody and at least two periodic drug tests thereafter, not to exceed eight tests
per month, as directed by the Probation Officer.

The defendant shall participate in an outpatient substance abuse treatment and counseling program that includes
urinalysis, breath and/or sweat patch testing, as directed by the Probation Officer. The defendant shall abstain from
using alcohol and illicit drugs, and from abusing prescription medications during the period of supervision.

During the course of supervision, the Probation Officer, with the agreement of the defendant and defense counsel,
may place the defendant in a residential drug treatment program approved by the U.S. Probation and Pretrial
Services Office for treatment of narcotic addiction or drug dependency, which may include counseling and testing,
to determine if the defendant has reverted to the use of drugs. The defendant shall reside in the treatment program
until discharged by the Program Director and Probation Officer.

As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-ordered treatment
to the aftercare contractors during the period of community supervision. The defendant shall provide payment and
proof of payment as directed by the Probation Officer. If the defendant has no ability to pay, no payment shall be
required.

The defendant shall not obtain or possess any driver's license, Social Security number, birth certificate, passport or
any other form of identification in any name, other than the defendant's true legal name, nor shall the defendant use,
any name other than his true legal name without the prior written approval of the Probation Officer.

The defendant shall submit his person, property, house, residence, vehicle, papers, computers [as defined in 18
U.S.C. § 1030(e)(1)], cell phones, other electronic communications or data storage devices or media, office, or other
areas under the defendant’s control, to a search conducted by a United States Probation Officer or law enforcement
officer. Failure to submit to a search may be grounds for revocation. The defendant shall warn any other occupants
that the premises may be subject to searches pursuant to this condition. Any search pursuant to this condition will
be conducted at a reasonable time and in a reasonable manner upon reasonable suspicion that the defendant has
violated a condition of his supervision and that the areas to be searched contain evidence of this violation.

The Court authorizes the Probation & Pretrial Services Office to disclose the Presentence Report to the substance

abuse treatment provider to facilitate the defendant's treatment for narcotic addiction or drug dependency. Further
redisclosure of the Presentence Report by the treatment provider is prohibited without the consent of the sentencing judge.

The Court recommends that the defendant be evaluated and considered for participation in the Bureau of Prison’s

RDAP program.

 

CR-104 (wpd 10/18) JUDGMENT & PROBATION/COMMITMENT ORDER Page 3 of 7
USA vs. TURHAN LEMONT ARMSTRONG Docket No.: —2:17-cr-00505(A)-RGK-1

 

 

The Court recommends that the defendant be designated to a Bureau of Prisons facility in Southern California.

The defendant is advised of his right to appeal.

In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
supervision for a violation occurring during the supervision period.

 

May 10, 2021 cf,
Date R. GAR AUSNag anita States Rees There ~

It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

Clerk, U.S. District Court

May 10, 2021 By /s/ Sharon L. Williams
Filed Date Deputy Clerk

 

 

 

CR-104 (wpd 10/18) JUDGMENT & PROBATION/COMMITMENT ORDER Page 4 of 7
 

The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

While the defendant is on probation or supervised release pursuant to this judgment:

1. The defendant must not commit another federal, state, or local
crime,

2. he defendant must report to the probation office in the federal
judicial district of residence within 72 hours of imposition of a
sentence of probation or release from imprisonment, unless
otherwise directed by the probation officer;

3. The defendant must report to the probation office as instructed by
the court or probation officer;

4. The defendant must not knowingly leave the judicial district
without first receiving the permission of the court or probation
officer;

5. | The defendant must answer truthfully the inquiries of the probation
officer, unless legitimately asserting his or her Fifth Amendment
right against self-incrimination as to new criminal conduct;

6. The defendant must reside at a location approved by the probation
officer and must notify the probation officer at least 10 days before
any anticipated change or within 72 hours of an unanticipated
change in residence or persons living in defendant’s residence;

7. The defendant must permit the probation officer to contact him or
her at any time at home or elsewhere and must permit confiscation
of any contraband prohibited by law or the terms of supervision and
observed in plain view by the probation officer;

8. | The defendant must work at a lawful occupation unless excused by
the probation officer for schooling, training, or other acceptable
reasons and must notify the probation officer at least ten days
before any change in employment or within 72 hours of an
unanticipated change;

9.

The defendant must not knowingly associate with any persons engaged
in criminal activity and must not knowingly associate with any person
convicted ofa felony unless granted permission to do so by the probation
officer. This condition will not apply to intimate family members, unless
the court has completed an individualized review and has determined
that the restriction is necessary for protection of the community or
rehabilitation;

The defendant must refrain from excessive use of alcohol and must not
purchase, possess, use, distribute, or administer any narcotic or other
controlled substance, or any paraphernalia related to such substances,
except as prescribed by a physician;

The defendant must notify the probation officer within 72 hours of being
arrested or questioned by a law enforcement officer:

For felony cases, the defendant must not possess a firearm, ammunition,
destructive device, or any other dangerous weapon;

The defendant must not act or enter into any agreement with a law
enforcement agency to act as an informant or source without the
permission of the court;

As directed by the probation officer, the defendant must notify specific
persons and organizations of specific risks posed by the defendant to
those persons and organizations and must permit the probation officer to
confirm the defendant’s compliance with such requirement and to make
such notifications:

The defendant must follow the instructions of the probation officer to
implement the orders of the court, afford adequate deterrence from
criminal conduct, protect the public from further crimes of the defendant;
and provide the defendant with needed educational or vocational
training, medical care, or other correctional treatment in the most
effective manner.

 

CR-104 (wpd 10/18)

JUDGMENT & PROBATION/COMMITMENT ORDER

Page 5 of 7
USA vs. _TURHAN LEMONT ARMSTRONG Docket No.: _2:17-cr-00505(A)-RGK-1

 

 

The defendant must also comply with the following special conditions (set forth below).

 

 

 

STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
for offenses completed before April 24, 1996.

If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(I)(F).

The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
3563(a)(7).

Payments will be applied in the following order:

1. Special assessments under 18 U.S.C. § 3013;
2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
States is paid):
Non-federal victims (individual and corporate),
Providers of compensation to non-federal victims,
The United States as victim;
3. Fine;
4. Community restitution, under 18 U.S.C. § 3663(c); and
5. Other penalties and costs.

CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS
As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report
inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open
any line of credit without prior approval of the Probation Officer.

The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds

must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts, including any
business accounts, must be disclosed to the Probation Officer upon request.

The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

These conditions are in addition to any other conditions imposed by this judgment.

 

CR-104 (wpd 10/18) JUDGMENT & PROBATION/COMMITMENT ORDER Page 6 of 7
USA vs. _TURHAN LEMONT ARMSTRONG Docket No.: — 2:17-cr-00505(A)-RGK-1

 

RETURN

I have executed the within Judgment and Commitment as follows:

Defendant delivered on to

 

Defendant noted on appeal on

 

Defendant released on

 

Mandate issued on
Defendant’s appeal determined on

 

 

Defendant delivered on to

 

at
the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

 

United States Marshal

By
Date Deputy Marshal

 

 

CERTIFICATE

I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
legal custody.

Clerk, U.S. District Court

By
Filed Date Deputy Clerk
FOR U.S. PROBATION OFFICE USE ONLY

 

 

Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.

 

(Signed)

 

Defendant Date

 

 

U.S. Probation Officer/Designated Witness Date

 

CR-104 (wpd 10/18) JUDGMENT & PROBATION/COMMITMENT ORDER Page 7 of 7
ATTACHMENT TO JUDGMENT AND COMMITMENT ORDER IN
UNITED STATES OF AMERICA v. TURHAN LEMONT ARMSTRONG
2:17-cr-00505(A)-RGK-1

CONSPIRACY TO COMMIT FINANCIAL INSTITUTION FRAUD; PENALTY FOR AN
OFFENSE COMMITTED WHILE ON RELEASE, in violation of 18 USC 1349, 3147, as
charged in Count 1 of the First Superseding Indictment

FINANCIAL INSTITUTION FRAUD, in violation of 18 USC 1344(1) as charged in Counts 2,
3, 5, 6, 7, 8, 9, 10, 11 and 12 of the First Superseding Indictment

FALSE STATEMENT TO FINANCIAL INSTITUTION, in violation of 18 USC 1014, as
charged in Counts 13, 14, 15, 16, 17, 18, 19 and 21 of the First Superseding Indictment

CONSPIRACY TO ENGAGE IN MONEY LAUNDERING, in violation of 18 USC 1956(h),
3147, as charged in Count 25 of the First Superseding Indictment

MONEY LAUNDERING, in violation of 18 USC 1956(a)(1)(B)(D, as charged in Counts 28, 29,
30, 31, 32, 33, 34, 35, 36, 39, 40, 41, 42, 44, 45, 46, 47, 48 and 49 of the First Superseding
Indictment

ENGAGING IN MONETARY TRANSACTIONS IN PROPERTY DERIVED FROM
SPECIFIED UNLAWFUL ACTIVITY, in violation of 18 USC 1957(a), as charged in Counts 52,
53 and 54 of the First Superseding Indictment

CONSPIRACY TO COMMIT ACCESS DEVICE FRAUD, in violation of 18 USC 1029(b)(2),
3147, as charged in Count 55 of the First Superseding Indictment

POSSESSION OF FIFTEEN OR MORE UNAUTHORIZED ACCESS DEVICES, in violation
of 18 USC 1029(a)(3), as charged in Counts 56, 57 and 58 of the First Superseding Indictment

TRANSPORTATION OF STOLEN VEHICLE, in violation of 18 USC 2312, 2(b), as charged in
Counts 59, 60 and 61 of the First Superseding Indictment; and

AGGRAVATED IDENTITY THEFT, in violation of 18 USC 1028A(a)(1), as charged in Counts
62 and 63 of the First Superseding Indictment

Page 8 of 8
